TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2018



                                     NO. 03-18-00234-CV


                                   Gary Newton, Appellant

                                                v.

     Kenneth Williams, Lesia W. Jones, John H. Gomez, and Benita Gomez, Appellees




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 24, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

that portion of the judgment denying appellant’s request for declaratory and injunctive relief.

Therefore, the Court reverses that portion of the trial court’s judgment denying appellant’s

request for declaratory and injunctive relief and remands the case to the trial court for further

proceedings consistent with the Court’s opinion. The Court affirms the remainder of the trial

court’s judgment. Each party shall bear the costs of appeal incurred by that party, both in this

Court and the court below.